FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2022

                                       No. 04-22-00432-CR

                                      Rolando MENDOZA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9296
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        The reporter’s record was originally due September 5, 2022, but was not filed. On
September 9, 2022, court reporters Stephanie Barajas Guthrie and Heather Maloy Collins filed
notifications of late record, stating that the reporter’s record was not filed because appellant had
failed to pay or make arrangements to pay the court reporter’s fee for preparing the record and
appellant was not entitled to appeal without paying the fee. We therefore ORDER appellant to
provide written proof to this court that either: (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee by September 26, 2022. If appellant fails to respond within the
time provided, appellant’s brief will be due within thirty (30) days from the date of this order,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court